Citation Nr: 1709618	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  07-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for enlarged nodes of the chest and neck, to include as due to herbicide exposure. 

2.  Entitlement to a rating in excess of 30 percent prior to August 15, 2013 and in excess of 80 percent thereafter for facial scars, residuals of squamous cell carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1956 to August 1961 and from August 1963 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That rating decision, in pertinent part, denied service connection for enlarged nodes on the chest and neck and granted service connection for a lower lip scar as a residual of service-connected squamous cell carcinoma, evaluated as 10 percent disabling, effective February 27, 2006.  

In an October 2008 rating decision, the RO combined the lower lip scar disability rating with the rating for already service-connected scars of the chin, nose, right cheek, and right eye (collectively referred to as facial scars as residuals of squamous cell carcinoma removal), and increased the rating to 30 percent, effective February 26, 2006.

In a December 2010 Board decision, the Board denied the issue of entitlement to a rating in excess of 30 percent for facial scars as residuals of squamous cell carcinoma removal.  The Veteran subsequently appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted  the parties' Joint Motion for Remand (JMR), vacating the Board's December 2010 decision and remanded the appeal to the Board for readjudication consistent with the JMR.  

In November 2011, the Board remanded the case for additional development.  

In an April 2016 Decision Review Officer (DRO) decision, the RO increased evaluation of facial scars to 80 percent, effective August 15, 2013, and assigned a separate 10 percent rating for right eyelid scar, effective August 15, 2013.  Inasmuch as a higher rating is available for facial scars prior to August 15, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for facial scars remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

The Board notes that additional evidence, namely November 2015 private treatment records, was added to the record after the issuance of an April 2016 supplemental statement of the case.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016). 

The issue of entitlement to service connection for tremors has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The issue of entitlement to service connection for enlarged nodes of the chest and neck is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The enlarged nodes of the Veteran's chest and neck were not caused or aggravated by a disease or injury in active service.



CONCLUSION OF LAW

The criteria for service connection for enlarged nodes of the chest and neck have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination or opinion is not necessary with respect to the claim for service connection for enlarged nodes of the chest and neck decided herein.  Specifically, as will be discussed below, there is no indication that such condition is related to service beyond the Veteran's conclusory generalized lay statement.  In this regard, a mere lay statement that one condition caused another is insufficient to trigger the duty to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In this case the Veteran contends that chest and nodules arose from in-service herbicide exposure; but there is nothing in the record indicating that there is any possible connection between these two events.

The Veteran has not identified an in-service event, injury or disease with respect to this claim other than the presumed exposure to herbicides.  Therefore, the Board finds that a VA examination or opinion is not necessary to decide the claim.


II.  Pertinent Law and Regulations

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service record reflects his service in the Republic of Vietnam during the Vietnam Era.  Thus, his exposure to herbicides is presumed.  Id. 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309 (e).  Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal' s angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2,105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran and his representative have generally contended that he has enlarged nodes of the chest and neck due to service, to include exposure to herbicides.  As he served in Vietnam during the Vietnam Era; he is presumed to have been exposed to herbicides.

Service treatment records are negative for complaints, treatments, or diagnoses relevant to the enlarged nodes of the chest and neck.  See July 1963 Report of Medical Examination; January 1971 Report of Medical Examination; September 1973 Report of Medical Examination; June 1977 Report of Medical Examination; September 1980 Report of Medical Examination.

In reports of medical history dated in July 1963 and January 1971, the Veteran denied problems as to respiratory, lymphatic, or other symptoms relevant to the claimed enlarged nodes of the chest and neck.  

Post-service, the Veteran was diagnosed with enlarged lymph nodes and enlarged adrenal gland in an October 2005 private treatment record.  In an October 2005 private CT scan of the chest, the examiner provided an impression of middle mediastinal adenopathy, noting that the largest lymph nodes were subarinal and that a small amount of pleural thickening was present bilaterally.  

The Board has first considered whether service connection may be granted for enlarged nodes of the chest and neck on presumptive basis as a chronic disease; however, such disease is not among conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a);  see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir.  2013).  

Further, the record indicates that the Veteran was diagnosed with enlarged nodes of the chest and neck in October 2005, nearly twenty years after separation from service (i.e. since November 1980).  The Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for direct or presumptive service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, service connection is not warranted on presumptive basis as a chronic disease.
 
Moreover, enlarged nodes of the chest and neck are not disease for which service connection may be granted due to herbicide exposure on a presumptive basis.  As such, service connection due to herbicide exposure on a presumptive basis is not warranted for enlarged nodes of the chest and neck.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.307, 3.309. 

While the record reflects a current diagnosis of enlarged nodes of the chest and neck, there is no competent evidence of a link between that disability and a disease or injury in service, to include his presumed herbicide exposure.  The Veteran has expressed his belief that there is such a link, but as the provisions of 38 U.S.C.A. § 1116 make clear; this is a complex medical and scientific question requiring medical or scientific expertise.  The Veteran is not shown to have such expertise.

There is no contention or evidence linking the current disability to any other disease or injury in service.  

In this case, the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" doctrine is not applicable, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for enlarged nodes of the chest and neck is denied. 


REMAND

The parties to the JRM agreed that the March 2006 VA examination was inadequate and that additional medical opinions were necessary with regard to the following questions: 1) whether the "depressed area posterior to [the Veteran's] right ear from removal of skin cancer" rendered his ears asymmetrical; and 2) whether the Veteran's drooping eye lid was due to service-connected skin cancer, and if so, whether his drooping eyelid rendered his eyes asymmetrical.  Further, the March 2006 examiner failed to provide measurements of scaling and descriptions of any grossly distorted or asymmetrical features, to specifically include his observation of "multiple areas of telangiectasias affecting [the Veteran's] entire face and also scaling."  

In August 2013, the Veteran underwent a scars/disfigurement Disability Benefits Questionnaire (DBQ) examination.  The examiner indicated that the Veteran reported a "[l]ack of feeling in the skin of the nose," while also noting that the Veteran experienced "almost daily 'electrical shock'" in his nose.  After documenting findings from physical examination of the scars, the examiner opined that the Veteran's in-service right eyelid surgeries were related to his service-connected skin cancer.  The examiner reasoned that the Veteran has had numerous basal and squamous cell cancers removed from his nose, right upper eyelid, lips, chin, and cheeks since service.  

A July 2015 DBQ report notes that the Veteran has had a "full skin graft of the nose with daily pain."   The examiner responded that the Veteran had signs or symptoms of nerve damage associated with the nose, notating "nose scar lack of feeling."  The physical findings of the scars/disfigurements were essentially identical as those documented in the August 2013 DBQ report. 

As there is no medical opinion addressing the deficiencies in the March 2006 VA examination report, as pointed out by the Court, a retrospective opinion as to the nature and severity of the Veteran's facial scars prior to August 15, 2013, specifically considering the referenced clinical evidence, should be obtained on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further, the clinical record suggests that the Veteran may have a neurological abnormality as result of his facial scars, specifically involving his skin-grafted nose.  The August 2013 DBQ examiner noted the Veteran's report of feeling "almost daily electrical shock" in his nose as well as a "lack of feeling in the skin of the nose."  Further, the July 2015 DBQ examiner responded that the Veteran had signs or symptoms of nerve damage and specified that such was associated with the "nose scar . . . ."  Therefore, the Veteran should be afforded an examination to assess the nature and severity of any neurological abnormality associated with facial scars. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the March 2006 VA examiner for an addendum opinion.  If the examiner who drafted the March 2006 opinion is unavailable, the opinion should be rendered by another medical professional. If another examination is recommended; this should be arranged. 

The examiner should review the claims folder and note such review in the examination report.  After reviewing the claims file, the examiner should offer an opinion as to the following to assist the Board in answering those points raised in the JMR and the August 2011 Court Order.

(A)  The examiner should provide an opinion as to whether it is at least likely as not (a 50 percent or greater probability) that the "depressed area posterior to [the Veteran's] right ear from removal of skin cancer," reported on the March 2006 VA examination, rendered his ears asymmetrical; and whether his drooping eyelid rendered his eyes asymmetrical. 

(B)  The examiner should estimate measurements for the "multiple areas of telangiectasias affecting [the Veteran's] entire face and also scaling," as referenced in the March 2006 VA examination report.  The examiner should consider the photographs documenting the Veteran's scars, which were submitted in conjunction with the March 2006 VA examination report. 

The examiner should provide reasons for all opinions.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should state whether the inability is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence, which if obtained, would permit the opinion to be provided..

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of any neurological abnormalities associated with facial scars, specifically including the nose.  The Veteran's record including this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items. 

In answering this question, consider the  following clinical evidence: 1) the August 2013 DBQ report noting that the Veteran experienced "almost daily 'electrical shock'" in his nose as well as a "lack of feeling in the skin of the nose";  and 2) the July 2015 DBQ report noting a "lack of feeling" in the nose.

The rationale for all opinions should be provided.  

3.  If the benefits sought on appeal are not completely granted, issue a supplemental statement of the case; then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


